            Case 1:20-cv-03729-JMF Document 1 Filed 05/14/20 Page 1 of 11




MARC P. BERGER
REGIONAL DIRECTOR
Lara S. Mehraban
Thomas P. Smith, Jr.
Dugan Bliss
Kristine M. Zaleskas
Attorneys for Plaintiff
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
Brookfield Place
200 Vesey Street, Suite 400
New York, New York 10281-1022
212-336-0971 (Bliss)
blissd@sec.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,                                                   COMPLAINT

                             Plaintiff,                        20 Civ. 3729

                 -against-
                                                               JURY TRIAL DEMANDED
 APPLIED BIOSCIENCES CORP.,

                             Defendant.


       Plaintiff Securities and Exchange Commission (“Commission”), for its Complaint against

Defendant Applied BioSciences Corp. (“APPB”), alleges as follows:

                                          SUMMARY

       1.       Seeking to exploit the COVID-19 pandemic for profit, microcap company APPB

dramatically shifted its focus in late March 2020 from cannabinoid-based products to pandemic-

related products. On March 25, 2020, as news about the COVID-19 pandemic dominated the

public’s attention, APPB announced that it had pivoted its manufacturing resources to build

products that would help battle the spread of COVID-19, including hand sanitizer. Then, on
            Case 1:20-cv-03729-JMF Document 1 Filed 05/14/20 Page 2 of 11




March 31, 2020, APPB issued a materially misleading press release in which it falsely claimed to

be offering and shipping a COVID-19 home test kit to the general public for private use.

       2.       Specifically, APPB announced in a headline to a press release that it had begun

“Offering Coronavirus Test Kit to the General Public to Combat Spread of COVID-19,” that the

company had begun shipping a line of “Home Test Kits” to “be used for Homes . . . or anyone

wanting immediate and private results” and touted results in under 15 minutes using only a

finger prick. In fact, APPB did not offer or intend to sell the test kit for home or private use by

the general public, and it had not begun shipping any test kits. Instead APPB intended to screen

potential purchasers only to allow purchases in connection with use by nursing homes, schools,

military, and first responders, in each case in consultation with a medical professional.

Additionally, APPB’s press release was materially misleading because it failed to disclose that

the FDA had not approved or authorized the sale of any COVID-19 at-home test kits.

       3.       The false and misleading press release caused APPB’s stock price and trading

volume to soar.

                                          VIOLATIONS

       4.       By virtue of the foregoing conduct and as alleged further herein, Defendant APPB

has violated Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C.

§ 78j(b)], and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

       5.       Unless Defendant is restrained and enjoined, it will engage in the acts, practices,

transactions, and courses of business set forth in this Complaint or in acts, practices, transactions,

and courses of business of similar type and object.

                NATURE OF THE PROCEEDINGS AND RELIEF SOUGHT

       6.       The Commission brings this action pursuant to the authority conferred upon it by




                                                  2
             Case 1:20-cv-03729-JMF Document 1 Filed 05/14/20 Page 3 of 11




Exchange Act Section 21(d) [15 U.S.C. § 78u(d)].

        7.       The Commission seeks a final judgment: (a) permanently enjoining Defendant

from violating the federal securities laws and rules this Complaint alleges it has violated;

(b) ordering Defendant to pay civil money penalties pursuant to Exchange Act Section 21(d)(3)

[15 U.S.C. § 78u(d)(3)]; and (c) ordering any other and further relief the Court may deem just

and proper.

                                  JURISDICTION AND VENUE

        8.       This Court has jurisdiction over this action pursuant to Exchange Act Section 27

[15 U.S.C. § 78aa].

        9.       Defendant, directly and indirectly, has made use of the means or instrumentalities

of interstate commerce or of the mails in connection with the transactions, acts, practices, and

courses of business alleged herein.

        10.      Venue lies in this District under Exchange Act Section 27 [15 U.S.C. § 78aa].

Defendant may be found in, is an inhabitant of, or transacts business in the Southern District of

New York, and certain of the acts, practices, transactions, and courses of business alleged in this

Complaint occurred within this District. Notably, APPB is headquartered in this District, a

member of APPB’s board of directors works for APPB in this District, and APPB offered its

products and securities for sale in this District.

                                            DEFENDANT

        11.      APPB, incorporated in 2014 in Nevada, has its principal place of business in New

York, NY. Until May 1, 2020, APPB had a class of common stock registered pursuant to

Section 12(g) of the Exchange Act. Until that time, APPB was subject to the reporting

obligations found under Section 12(g) of the Exchange Act. As of its last Form 10-Q, filed on




                                                     3
          Case 1:20-cv-03729-JMF Document 1 Filed 05/14/20 Page 4 of 11




February 14, 2020, APPB had 14,292,956 shares of common stock outstanding.

                    OTHER RELEVANT INDIVIDUALS AND ENTITY

       12.     The Director is a member of the board of directors of APPB and performs work

for APPB in New York, NY.

       13.     Essential Oil Company is a Nevada corporation with a principal place of

business of Beverly Hills, California. The company’s website sells “vitamin essential oil

aromatherapy diffuser sticks.” On April 11, 2020, a related entity was incorporated in Nevada.

That company’s website began offering a COVID-19 test for bulk sales at or before March 2020.

       14.     Essential Oil Executive is the sole officer of Essential Oil Company. His

background is in acting and modeling.

                                              FACTS

I.     BACKGROUND OF APPB

       A.      APPB’s Business and Financial Condition

       15.     APPB’s Form 10-K for the year ended March 31, 2019, filed on July 1, 2019,

stated that APPB’s business focuses “on the development of science-driven Cannabinoid

therapeutics/biopharmaceuticals, and delivering high-quality CBD products as well as state -of-

the-art testing and analytics capabilities to our customers.”

II.    APPB ISSUED MISLEADING PRESS RELEASES TO EXPLOIT THE COVID-19
       PANDEMIC, INCLUDING A MATERIALLY MISLEADING PRESS RELEASE
       ON MARCH 31, 2020.

       A.      The March 25, 2020 Press Release

       16.     As consumer demand for products to combat COVID-19 grew, APPB announced

a pivot in its business from cannabinoid-related products to pandemic-related products. First, on

March 25, 2020, APPB announced in a press release titled “[APPB] Announces Launch of . . .




                                                  4
            Case 1:20-cv-03729-JMF Document 1 Filed 05/14/20 Page 5 of 11




Product Line to Combat Spread of COVID-19” that the company had “diverted manufacturing

resources to build products that will help battle the spread of the coronavirus (COVID-19).” The

press release included a hyperlink to an APPB-affiliated online store that sold hand sanitizer and

other products. The press release further stated that APPB “has formulated its sanitizing blends

according to the CDC guidelines to make them as effective as possible in killing harmful germs

and bacteria.”

       17.       APPB’s March 25, 2020 press release was misleading because APPB neither

diverted “manufacturing resources” nor “formulated its sanitizing blends” in connection with the

hand sanitizer it sold, but rather a third-party manufactured the hand sanitizer sold by APPB.

       B.        The March 31, 2020 Press Release

       18.       On March 31, 2020, APPB announced in a press release titled “[APPB] Begins

Offering Coronavirus Test Kit to the General Public to Combat Spread of COVID-19” that the

company had “begun shipping” a line of home kits for coronavirus detection, specifically that

“further to its recent March 25th, 2020 press release regarding the Company’s diversion of

production production [sic] capacity to product [sic] hand sanitizer, it has begun shipping

Coronavirus Test Kits (the ‘Kits’ or the ‘Tests’) in the United States.”

       19.       The press release stated, with emphasis supplied:

                 These Coronavirus Tests Kits are CE certified, accurate, affordable
                 and reliable results in under 15 minutes [sic]. . . . This is an
                 expansion of products that will help battle the spread of the
                 coronavirus (“COVID-19”).

                 These CE certified Kits can be used for Homes, Schools,
                 Hospitals, Law Enforcement, Military, Public Servants or anyone
                 wanting immediate and private results.

                 The Home Test Kits can be found on the Company’s online
                 store. . . .




                                                  5
          Case 1:20-cv-03729-JMF Document 1 Filed 05/14/20 Page 6 of 11




        20.     The March 31, 2020 press release was reviewed and approved by the Director.

        C.      The Materially Misleading Nature of the March 31, 2020 Press Release

        21.     APPB’s March 31, 2020 press release was materially misleading in a number of

ways. First, by stating that “further to its recent March 25th, 2020 press release regarding the

Company’s diversion of production production [sic] capacity to product [sic] hand sanitizer, it

has begun shipping Coronavirus Test Kits[,]” APPB misled the public by implying that APPB

had some role in the production of the test kits. In fact, APPB had simply entered into an

agreement to purchase test kits from the Essential Oil Company, a company that prior to the

COVID-19 pandemic sold “vitamin essential oil aromatherapy diffuser sticks[,]” and whose sole

officer has a background in acting and modeling. The Essential Oil Company in turn sourced the

test kits from a manufacturer in China. APPB knew or was reckless in not knowing these

material facts, yet it misrepresented or did not disclose them.

        22.     Second, the March 31, 2020 press release claimed that it had “begun shipping”

the test kits, which were “Home Test Kits” offered to the “General Public” and that “can be used

for Homes . . . or anyone wanting immediate and private results.” In fact, APPB had not begun

shipping the test kits and now claims it did not offer, sell or intend to sell the test kit for home or

private use, but rather APPB intended to screen potential purchasers only to allow purchases in

connection with use by nursing homes, schools, military, first responders, or in consultation with

a medical professional. APPB knew or was reckless in not knowing these material facts, yet it

misrepresented or did not disclose them.

        23.     Third, APPB’s March 31, 2020 press release misleadingly failed to disclose that

the FDA had not approved or authorized the sale of any at-home test kits, despite the fact that

APPB knew that the test kits were subject to FDA review. Just days earlier, the FDA announced




                                                   6
          Case 1:20-cv-03729-JMF Document 1 Filed 05/14/20 Page 7 of 11




on its website on March 20, 2020 that no home-based coronavirus tests had been approved

(emphasis supplied):

               [T]he agency is beginning to see unauthorized fraudulent test kits
               that are being marketed to test for COVID-19 in the home.
               We want to alert the American public that, at this time, the
               FDA has not authorized any test that is available to purchase
               for testing yourself at home for COVID-19. The FDA sees the
               public health value in expanding the availability of COVID-19
               testing through safe and accurate tests that may include home
               collection, and we are actively working with test developers in this
               space.

       24.     In a “Consumer Update” included in a March 24, 2020 “Coronavirus (COVID-19)

Update,” the FDA further emphasized that no home-based coronavirus tests have been

authorized, in a release entitled “Beware of Fraudulent Coronavirus Tests, Vaccines and

Treatments” (emphasis supplied):

               The FDA has also seen unauthorized fraudulent test kits for
               COVID-19 being sold online. Currently, the only way to be tested
               for COVID-19 is to talk to your health care provider.
               At this time, the FDA has not authorized any COVID-19 test to
               be completely used and processed at home. The FDA has
               authorized the first COVID-19 test for home collection of samples,
               but those samples are to be sent to a laboratory for processing and
               test reporting.

       25.     The FDA also posted a list of all approved coronavirus-related in vitro

(laboratory) test kits on its website, including the manufacturer or laboratory that produced the

test. That list did not include APPB or the test kit it offered to sell, because the test kit was not

authorized by the FDA, which APPB also failed to disclose in its press release.

       26.     APPB knew or was reckless in not knowing that it was offering to sell a test kit

that was subject to FDA review but that had not been approved by the FDA for home use, yet

APPB did not disclose that material fact. APPB has explained that prior to the March 31, 2020

press release, the Essential Oil Company Executive told the Director that the test kit offered by



                                                  7
          Case 1:20-cv-03729-JMF Document 1 Filed 05/14/20 Page 8 of 11




APPB was approved by the FDA. However, APPB conceded that it performed no further

diligence to confirm whether the test kit had been approved by the FDA. Even a minimal

amount of diligence by APPB would have revealed that the test kit was not approved by the

FDA.

        D.     The April 24 and 27, 2020 Press Releases

        27.    On April 24, 2020, APPB issued a press release announcing that it had terminated

its agreement with its COVID-19 test supplier, the Essential Oil Company. The release further

stated that:

               while at the time of publication of the March 31, 2020 press
               release, the [FDA] did not disallow use of the test kit for home use
               without the administration of the test by a qualified medical
               professional, subsequent to publication of the March 31, 2020
               press release, by April 1, 2020, the FDA notified the supplier of
               the test kit that home use of the test kit by a qualified medical
               professional was not allowed.

        28.    While the April 24, 2020 press release attempted to correct the March 31, 2020

press release, that correction itself was misleading because the COVID-19 test kit offered for

sale by APPB was never authorized for home use, with or without the administration by a

qualified medical professional.

        29.    The April 24, 2020 press release also stated that “[o]n April 1, 2020, immediately

after the supplier of the test kit notified the Company that the FDA had informed it that the test

kit was not allowed for home use, the Company supplemented its March 31, 2020 press release

to remove reference to home use.” That statement was misleading because the company never

“supplemented its March 31, 2020 press release.” In fact, on April 27, 2020, APPB issued a

press release to correct that misstatement, stating that it “should have stated that the Company

revised its website (not supplemented the March 31, 2020 press release). . . .”




                                                 8
          Case 1:20-cv-03729-JMF Document 1 Filed 05/14/20 Page 9 of 11




III.   APPB’S STOCK PRICE AFTER THE MARCH 31, 2010 PRESS RELEASE AND
       SUBSEQUENT TRADING SUSPENSION

       30.      After the materially misleading March 31, 2020 press release, APPB’s price and

volume both increased notably. The press release was issued before the market opened on

March 31. During trading on March 31, APPB’s stock price increased almost 80 percent from

the previous day (from $0.45 to $0.80), and its volume increased by a factor of 85 (136,300

shares sold, versus 1600 shares sold on the previous day). From March 31, 2020 through April

7, 2020, APPB’s closing stock price ranged from $0.45 to $0.80, with an average trading volume

of 48,985 shares. In contrast, from January 2, 2020 through March 30, 2020, APPB’s closing

stock price ranged from $0.24 to $0.69, with an average trading volume of 3,635 shares.

       31.     On April 13, 2020, the Commission suspended trading in APPB’s securities for

ten trading days, effective April 14, 2020.

                                   CLAIM FOR RELIEF
             Violations of Exchange Act Section 10(b) and Rule 10b-5 Thereunder

       32.     The Commission re-alleges and incorporates by reference here the allegations in

paragraphs 1 through 31.

       33.     Defendant, directly or indirectly, singly or in concert, in connection with the

purchase or sale of securities and by the use of means or instrumentalities of interstate

commerce, or the mails, or the facilities of a national securities exchange, knowingly or

recklessly has (i) employed one or more devices, schemes, or artifices to defraud, (ii) made one

or more untrue statements of a material fact or omitted to state one or more material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading, and/or (iii) engaged in one or more acts, practices, or courses of

business which operated or would operate as a fraud or deceit upon other persons.




                                                 9
         Case 1:20-cv-03729-JMF Document 1 Filed 05/14/20 Page 10 of 11




       34.     By reason of the foregoing, Defendant, directly or indirectly, singly or in concert,

has violated and, unless enjoined, will again violate Exchange Act Section 10(b) [15 U.S.C.

§ 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

                                    PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that the Court enter a Final

Judgment:

                                                 I.

       Permanently enjoining APPB and its agents, servants, employees and attorneys and all

persons in active concert or participation with any of them from violating, directly or indirectly,

Exchange Act Section 10(b) [15 U.S.C. §§ 78j(b)], and Rule 10b-5(b) thereunder [17 C.F.R.

§§ 240.10b-5(b)];

                                                 II.

       Ordering Defendant to pay civil monetary penalties under Exchange Act Section 21(d)(3)

[15 U.S.C. § 78u(d)(3)]; and

                                                III.

       Granting any other and further relief this Court may deem just and proper.




                                                 10
       Case 1:20-cv-03729-JMF Document 1 Filed 05/14/20 Page 11 of 11




Dated: New York, New York
       May 14, 2020
                             s/Marc P. Berger_______________
                             MARC P. BERGER
                             REGIONAL DIRECTOR
                             Lara S. Mehraban
                             Thomas P. Smith, Jr.
                             Dugan Bliss
                             Kristine M. Zaleskas
                             Attorneys for Plaintiff
                             SECURITIES AND EXCHANGE COMMISSION
                             New York Regional Office
                             Brookfield Place
                             200 Vesey Street, Suite 400
                             New York, New York 10281-1022
                             212-336-0971 (Bliss)
                             blissd@sec.gov




                                     11
